Name: 2010/195/: Council Decision of 25 January 2010 on the signing and provisional application of an Agreement between the European Union and the Swiss Confederation establishing the terms and conditions for the participation of the Swiss Confederation in the Youth in Action programme and in the action programme in the field of lifelong learning (2007-2013)
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe;  education;  demography and population;  social affairs
 Date Published: 2010-04-07

 7.4.2010 EN Official Journal of the European Union L 87/7 COUNCIL DECISION of 25 January 2010 on the signing and provisional application of an Agreement between the European Union and the Swiss Confederation establishing the terms and conditions for the participation of the Swiss Confederation in the Youth in Action programme and in the action programme in the field of lifelong learning (2007-2013) (2010/195/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 165(4) and 166(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Decision No 1719/2006/EC of the European Parliament and of the Council of 15 November 2006 establishing the Youth in Action programme for the period 2007 to 2013 (1), and in particular Article 5 thereof, provides that this programme shall be open to the participation of the Swiss Confederation subject to the conclusion of a bilateral agreement with that country. (2) Decision No 1720/2006/EC of the European Parliament and of the Council of 15 November 2006 establishing an action programme in the field of lifelong learning for the period 2007 to 2013 (2) and in particular Article 7 thereof, provides that this programme shall be open to the participation of the Swiss Confederation subject to the conclusion of a bilateral agreement with that country. (3) The Council has authorised the Commission to negotiate, on behalf of the European Union, an Agreement to enable the Swiss Confederation to participate in these programmes. (4) The negotiations were concluded on 6 August 2009 by the initialling of a draft Agreement. (5) Article 5 of the Agreement provides for its provisional application pending completion of the ratification or conclusion procedures. (6) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The President of the Council is hereby authorised to appoint the person(s) empowered to sign the Agreement between the European Union and the Swiss Confederation establishing the terms and conditions for the participation of the Swiss Confederation in the Youth in Action programme and in the action programme in the field of lifelong learning (2007-2013) (hereinafter referred to as the Agreement), subject to its conclusion at a later date. The text of the Agreement is attached to this Decision. Article 2 The Agreement shall be applied provisionally for the activities financed under the general budget of the European Union of the year following its signature and at the earliest under the 2011 budget. Article 3 In the event of the cessation of the provisional application of the Agreement, the Commission shall be authorised to settle with Switzerland the consequences of such cessation in accordance with Article 5 of the Agreement. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 January 2010. For the Council The President M. Ã . MORATINOS (1) OJ L 327, 24.11.2006, p. 30. (2) OJ L 327, 24.11.2006, p. 45.